t c memo united_states tax_court heber e costello llc scott d costello single member petitioner v commissioner of internal revenue respondent docket nos 31216-12l 686-13l filed date ray c mayo jr for petitioner thomas alan friday horace crump and caroline r krivacka for respondent memorandum opinion nega judge these cases were consolidated for purposes of trial briefing and opinion heber e costello llc llc and scott d costello single member hereinafter collectively referred to as petitioner commenced these cases in response to two notices of determination concerning collection action s under sec_6320 and or notices of determination dated november and date upholding collection actions regarding employment_tax liabilities under form sec_941 employer’s quarterly federal tax_return for the quarterly periods ending march june and date and march june and date and liabilities under forms employer’s annual federal unemployment futa_tax return for tax years ending date and date respectively respondent assessed liabilities in llc’s federal employment_tax from form sec_941 in the following amounts tax period ending date date date date amount dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar for convenience we use the term employment_tax to refer to taxes under the federal_insurance_contribution_act secs and futa secs date date big_number big_number respondent assessed liabilities in llc’s federal employment_tax from forms of zero and dollar_figure for the periods ending date and respectively the amounts of the liabilities are not in dispute the issues for consideration are whether mr costello as the sole member of llc is liable for the payment of employment_tax liabilities of llc for taxable periods ending before date and respondent abused his discretion in upholding the collection action against petitioner background these cases were submitted under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference mr costello resided in louisiana at the time the petitions in these cases were filed respondent notes that the balance for the period ending date was paid in full between the issuance of the notice_of_intent_to_levy and the notice_of_federal_tax_lien in mr costello’s father incorporated heber e costello inc heci in the state of louisiana heci thereafter filed forms u s_corporation income_tax return at the time of its incorporation heci was solely owned by mr costello’s father after his father’s death mr costello became the sole owner of heci at some point before on date mr costello formed llc in the state of louisiana he is its sole member llc has never filed form_8832 entity classification election heci and llc merged on date and heci thereafter ceased to exist since the merger llc has filed forms using heci’s employer_identification_number mr costello filed forms and on behalf of llc but did not make sufficient tax deposits or pay the tax due for its employment_tax liabilities for the first three quarters of tax years and or pay the tax due for its employment_tax liabilities for the periods ending date and respondent issued a notice_of_intent_to_levy noil on date for all periods listed above and a notice_of_federal_tax_lien nftl filing on date for all periods listed above except for tax_year petitioner timely submitted forms request for a collection_due_process or equivalent hearing cdp hearing on date and date in response to the noil and the nftl filing respectively mr costello indicated in his levy cdp hearing request that he could not pay the outstanding liabilities and wanted to submit either an installment_agreement or an offer-in-compromise oic exhibit 3-j reflects that an unnamed revenue_officer received an oic premised on doubt as to liability from mr costello and subsequently forwarded the oic to respondent’s brookhaven centralized oic unit the record does not include a copy of the oic nor does mr costello argue that he ever submitted an oic it appears that any oic he submitted would have been based on his argument that he was not individually liable for the employment_tax liabilities of llc the same argument he makes before the court the settlement officer so did not see or review any such oic both of mr costello’s cdp hearing requests indicated that he wanted appeals to consider the abatement of taxes by letter dated date the so scheduled the cdp hearing for date the so requested that mr costello provide a completed form 433-a collection information statement for wage earners and self-employed individuals before the hearing mr costello did not submit a form 433-a or any collection alternatives before the hearing the so met with petitioner’s representative who is also petitioner’s counsel in these cases on date mr costello did not submit an oic or any other collection alternatives to appeals nor did he present any argument with respect to the abatement of taxes mr costello’s sole argument during the cdp hearing and in these cases is that llc and not mr costello personally is liable for the employment_taxes due from llc the so verified that all requirements of any applicable law or administrative procedure were met and the notices of determination upholding the proposed lien and levy actions were issued on november and date respectively petitioner timely filed a petition for review of the determination discussion i overview of cdp hearing requirements and standard of review sec_6321 and sec_6323 impose a valid lien for unpaid federal taxes which arises when an assessment is made sec_6322 the secretary must notify the taxpayer in writing of the filing of a notice of lien and among other things the taxpayer’s right to request a hearing on the matter sec_6320 sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 requires that the secretary give written notice to the taxpayer of his intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a hearing before appeals at least days before any levy begins to the extent practicable a hearing pursuant to sec_6320 may be held in conjunction with a hearing held pursuant to sec_6330 sec_6320 if the taxpayer requests a hearing in response to either a notice_of_federal_tax_lien filing or a notice_of_intent_to_levy he may raise at the hearing any relevant issue as to the propriety of the proposed levy such as spousal defenses challenges to the collection action and offers of collection alternatives sec_6330 see also 114_tc_604 a taxpayer may also challenge the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 the appeals officer must make a determination about whether to uphold the collection action taking into consideration verification that the requirements of any applicable law or administrative procedure have been met relevant issues raised at the hearing and whether any proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 and a taxpayer may petition the court under sec_6330 to review appeals’ determination where the validity of the underlying tax_liability is properly at issue we review the tax_liability de novo sego v commissioner t c pincite 114_tc_176 the court reviews other administrative determinations of appeals for abuse_of_discretion 119_tc_252 citing sego v commissioner t c pincite an abuse_of_discretion occurs when appeals’ determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir 125_tc_14 a taxpayer generally bears the burden of proving abuse_of_discretion including in a case such as this one that has been fully stipulated by the parties rule b titsworth v commissioner tcmemo_2012_12 mr costello does not challenge the amounts of the tax_liabilities rather he challenges respondent’s determination that he is individually liable for the unpaid employment_taxes of llc since the validity of the tax_liabilities is not at issue it is proper for us to review appeals’ determination for abuse_of_discretion sego v commissioner t c pincite however since the only decision we must make is a legal determination the result would be the same under a de novo standard of review see eg comensoli v commissioner tcmemo_2009_242 aff’d 422_fedappx_412 6th cir l l holding co llc v united_states nos 05-0794-a 05-0817-a u s dist lexis at w d la date ii entity classification of llc sec_301_7701-3 proced admin regs allows an eligible_business entity other than a corporation to elect its classification for federal tax purposes an eligible_entity with a single owner such as mr costello may elect to be classified as an association or disregarded as an entity separate from its owner id an eligible domestic entity with a single owner that does not file an election is disregarded as an entity separate from its owner id para b ii an election is necessary only when an eligible_entity chooses to be classified initially as something other than its default classification or when an eligible_entity chooses to changes its classification id an entity whose classification is determined under the default classification retains that classification until the entity makes an election to change it by filing form_8832 entity classification election id para c i an election will not be accepted unless all of the information required by form_8832 and its instructions is provided id further to avoid penalties an eligible_entity that is required to file a federal tax or information_return for the taxable_year in which an election is made must attach a copy of form_8832 to its federal tax or information_return for that year id subpara ii under these rules llc is disregarded as a separate_entity from petitioner its owner because it is a single-member llc that has never filed form_8832 notwithstanding this conclusion petitioner makes a number of arguments as to why form_8832 is not the only method by which an eligible_entity may elect to change its classification first petitioner argues that the merger of heci and llc was a valid reorganization under sec_368 and as a result llc should be treated as a corporation for federal tax purposes second petitioner argues that the filing of forms for the first year after the merger of heci and llc constituted a valid election for llc to be taxed as a corporation third petitioner argues that the doctrine_of equitable_estoppel prevents respondent from contending that llc is not a corporation because of his tacit acquiescence to the filings of forms for the year of the merger and subsequent years petitioner failed to provide any supporting legal citations or precedent for the three arguments outlined above regardless we briefly respond to petitioner’s arguments regardless of whether the merger of heci and llc qualified as a valid reorganization under sec_368 llc never filed form_8832 electing its classification for federal tax purposes as an association and thus is not a corporation but rather is disregarded as an entity separate from its owner second an eligible_entity may not elect its entity classification by filing any particular tax_return it wishes it must do so by filing form_8832 and following the instructions within sec_301_7701-3 proced admin regs thus llc could not elect to be treated as a corporation merely by filing corporate_income_tax returns third equitable_estoppel does not bar respondent from treating llc as a disregarded_entity equitable_estoppel is to be applied against the commissioner with the utmost restraint 98_tc_695 the elements of estoppel are a false representation or wrongful misleading silence the error must be in a statement of fact and not in an opinion or a statement of law the person claiming the benefits of estoppel must be ignorant of the true facts and he must be adversely affected by the acts or statements of the person against whom an estoppel is claimed 67_tc_612 citing 63_tc_468 aff’d 535_f2d_309 5th cir respondent made no false statement to petitioner and we do not agree that his lack of rejection of llc’s filed forms is a wrongful misleading silence moreover mr costello knew that llc has never filed a form_8832 to elect to be treated as anything other than a disregarded_entity for the foregoing reasons petitioner’s arguments fail and llc is disregarded as an entity separate from mr costello iii petitioner’s liability for llc’s unpaid taxes the internal_revenue_code requires employers to pay employment_taxes imposed on employers and to withhold from employees’ wages certain taxes imposed on employees see sec_3111 sec_3301 sec_3101 sec_3102 sec_3402 requires employers to withhold from employees’ wages the amounts of federal_income_tax owed by those employees sec_3301 imposes a tax on every employer with respect to individuals in his employ for employment_taxes related to wages paid before date a disregarded entity’s activities are treated in the same manner as those of a sole_proprietorship branch or division of the owner sec_301_7701-2 proced admin regs former regulation amended by t d 2007_2_cb_675 accordingly the sole member of a limited_liability_company and the limited_liability_company itself are a single_taxpayer or person who is personally liable for purposes of employment_tax reporting and wages paid before date 132_tc_125 aff’d without published opinion sub nom britton v shulman u s app lexis 1st cir mr costello is therefore liable for llc’s unpaid employment_tax liabilities arising during the tax periods and tax years at issue since they relate to wages paid before date see sec_301 c iv proced admin regs see also id para e ii iv appeals’ determination since we have held that mr costello is liable for the tax_liabilities at issue we next analyze whether the so abused her discretion in upholding the collection actions against him we conclude that the so’s decision to uphold the collection actions was not an abuse_of_discretion in the light of mr costello’s failure to submit the requested financial information see eg lampf v commissioner tcmemo_2011_282 cavazos v commissioner tcmemo_2008_257 slip op pincite it is not an abuse_of_discretion for an appeals officer to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information further if mr costello did in fact submit an oic it was based only on doubt as to liability it was not an abuse_of_discretion for the so to conclude as do we that mr costello is liable under the former regulation for llc’s unpaid employment_taxes alternatively if mr costello did not submit an oic we have consistently held that it is not an abuse of the commissioner’s discretion not to consider an oic where a taxpayer has failed to submit an offer to appeals 124_tc_69 the so followed the requirements of sec_6330 and her decision to uphold the collection actions was not an abuse_of_discretion in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
